ON PETITION FOR REHEARING
Appellant in his petition for rehearing indicates his belief that we did not pass upon the following ground set forth in his motion for new trial:
"The court erred in refusing to admit as evidence as part of plaintiff's prima facie case (sic) the admission in the pleadings of the co-defendant Howard Sober, that said corporation and the Marmon-Herrington Company were engaged in a joint enterprise at the time of plaintiff's injury."
The objections to the admission of this evidence are not set forth in the motion for new trial. Therefore no question was presented for review. Authorities requiring this holding 10.  are cited in the original opinion.
The petition for rehearing is denied.
NOTE. — Petition for Rehearing reported in 87 N.E.2d 888. *Page 625